Stephens, J.
1. Where a house in which cotton was stored was found to be open early in the morning just before day, and some of the cotton was missing, and where, leading from the house, were automobile tracks containing a peculiar impression made by the tires and which when followed by the owner of the cotton and several neighbors led to tin-home of a person where was found an automobile the tires of which had markings corresponding to the impressions in the tracks, which automobile this person admitted was his, and where, the evening before the cotton disappeared, the same person went, in an automobile, along the road which passed near the cotton-house, the facts failed to show a want of probable cause for a prosecution against him for larceny. Civil Code (1910), § 4440; Woodruff v. Doss, 20 Ga. App. 639 (93 S. E. 316).
2. In a suit against the owner of the cotton, for malicious prosecution, *222where the above-reeited facts were established by undisputed testimony, a verdict for the defendant was properly directed.
Decided March 12, 1926.
S. H. Dyer, Smith & Taylor, for plaintiff.
Emmett Smith, for defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.